Citation Nr: 0009985	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from May 1966 to August 1974.

This appeal arises from a November 1996 rating decision of 
the Providence, Rhode Island Regional Office (RO) that denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing disability and a back disability.  In July 
1998, the veteran testified at a Travel Board hearing before 
the undersigned member of the Board.

The Board issued a decision in December 1998 denying the 
veteran's claim of entitlement to service connection for 
bilateral hearing disability and remanding the issue of 
service connection for a back disability to the RO.  The 
veteran filed an appeal regarding the denial of the claim of 
service connection for bilateral hearing disability to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In October 1999, the 
parties filed a joint motion with the Court.  The case is 
again before the Board pursuant to an October 29, 1999 order 
of the Court which granted the joint motion.  That part of 
the Board's December 1998 decision that denied service 
connection for hearing loss of the left ear was vacated, and 
the appeal as to the remaining issue of service connection 
for hearing loss of the right ear was dismissed.  The case 
was remanded to the Board for further adjudication in 
compliance with the joint motion.

It was noted in the joint motion that the Board had correctly 
determined that the veteran's claim for hearing loss of the 
left ear was well grounded.  Thus, this well-grounded 
determination constitutes the law of the case for the instant 
appeal.  The issue of service connection for hearing loss of 
the left ear is the subject of the remand section of this 
decision.



FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's scoliosis is a developmental defect that 
indisputably preexisted service.

3.  The veteran's current chronic low back strain, arthritis, 
and disc disease were caused by the stress of heavy work 
during the veteran's active military service.


CONCLUSIONS OF LAW

1.  The veteran's scoliosis, a developmental defect for which 
service connection may not be granted, clearly and 
unmistakably preexisted service.  38 U.S.C.A. §§  1110, 1111, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304 
(1999).

2.  The veteran's chronic low back strain, arthritis and disc 
disease were incurred in the veteran's period of active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113,  5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background

On the November 1965 pre-induction examination, the spine was 
clinically evaluated as normal.

In July 1968, the veteran was seen with recurrent low back 
pain which started after leaning over to pick up something.  
X-rays of the low back showed moderately severe rotoscoliosis 
to the left.  The impression was low back pain.  In September 
1970, scoliosis was not found on examination, but the 
possibility of scoliosis remained.  It was noted that a 
diagnosis would require an x-ray and scoliosis had been 
diagnosed by x-ray in 1968.  In February 1973, a several 
month history of treatment for chronic low back pain was 
reported.  X-rays of the low back showed moderate scoliosis 
of the lumbar spine convexed to the left.  

A March 1973 hospital report shows that the veteran was 
admitted with a long history of intermittent low back pain 
for as long as the veteran could remember.  He could not 
relate his pain to any particular muscular activity.  He 
usually had no problems picking up heavy objects and most of 
these episodes of low back pain had resolved spontaneously.  
The most recent episode started in December 1972.  He noted 
momentary shooting pains into the thighs.  X-rays of the low 
back showed slight rotatory scoliosis.  

In April 1973, it was noted that the veteran was still 
suffering from low back pain.  Low back pain persisted in May 
1973 in spite of medications.  The veteran had failed to 
respond to symptomatic pain medications short of narcotics.  
An exercise program was recommended.  In September 1973, a 
history of chronic low back pain was noted.  An extensive 
work-up had been essentially negative.  

On an October 1973 periodic examination, scoliosis and low 
back pain of undetermined etiology were diagnosed.  It was 
further noted that scoliosis was congenital with recurrent 
pain from a weak back.

The veteran was doing much better with the back in January 
1974.  He was performing all required work.  In March 1974, 
an increase in low back pain from exercise was reported.  

On the July 1974 separation examination, the spine was 
clinically evaluated as normal.  

On a January 1981 enlistment examination for the reserves, 
the spine was clinically evaluated as normal.  

A July 1995 statement from Ronald Hantman, M.D., indicates 
that the veteran had been suffering from intermittent left 
calf pain for a couple of years.  Three months ago, he had 
noticed more persistent symptoms not only with pain but 
numbness and weakness of the left lower extremity.  An MRI 
showed definite scoliosis and massive disc herniation at L1-
2.  

A November 1995 post lumbar myelogram CT showed a very large 
osteophyte indenting the canal on the right side at L1-2 with 
some disc bulging at this level.  There also was some slight 
disc bulging of the nerve root recess at L2-3 on the right.  
There was no evidence of spinal stenosis except at L1-2.

A December 1995 summary from Charlton Memorial Hospital shows 
that the veteran had been admitted for treatment of back and 
left leg pain.  He was known to have severe scoliosis and a 
nearly complete block at L1-2.  Examination revealed symptoms 
consistent with lumbar radiculopathy.  Disc surgery was 
performed.  The discharge diagnosis was lumbar radiculopathy 
secondary to L4-5 disc and bony stenosis.

A June 1996 summary from Charlton Memorial Hospital includes 
a diagnosis of recurrent disc herniation at L4 and L5.

On VA orthopedic examination in October 1996, it was noted 
that the veteran could barely move.  He had been informed by 
his doctor not to perform any physical activity.  The 
veteran's medical history did not show any accidents, unusual 
events or anything else to account for this condition.  The 
veteran indicated that he could not walk for more than 100 
yards without getting extreme low back pain.  X-rays of the 
low back showed severe multilevel degenerative disc disease, 
left convex scoliosis and osteoarthritis of L1-2 and L2-3.  
The examiner further noted that the x-rays showed severe left 
scoliosis, pedicle arthritis bilaterally, all disc spaces 
were narrowed, huge osteophytes scattered throughout the 
vertebrae, facet changes and osteopenia.  The diagnoses were 
severe extensive degenerative arthritis of the spine with 
obliteration of disc spaces, protrusion of multiple discs, 
facet arthritis, osteopenia, osteophyte formation and pedicle 
arthritis with severe scoliosis.  As for connecting low back 
disability with service, apparently there was no 
precipitating event which occurred during service.  There was 
no accident, injury or any unusual event.  This condition 
might have developed had the veteran never been in service.  
There was no question that this condition developed while the 
veteran was in service.

The veteran testified at a personal hearing at the RO in June 
1997 that he had experienced strenuous duty in service 
requiring the use of the back to include bending.

A February 1998 report of history from Charlton Memorial 
Hospital indicates that the veteran was coming in for lumbar 
surgery.  He had a history of severe scoliosis and spinal 
problems.  He underwent disc surgery at L4-5 on the left in 
June 1996.  This was a repeat surgery.  A March 1998 surgery 
report shows that a laminectomy was performed.  The 
postoperative diagnosis was bilateral lumbar radiculopathy 
with L1-2 disc herniation on the right and L5-S1 disc 
herniation on the left.  

An April 1998 statement from Dr. Hantman indicates that the 
veteran had undergone lumbar spinal surgery a number of 
times.  He had severe degenerative disc and spine disease 
with stenosis and disc herniations.  There was marked 
scoliosis.  

The veteran testified at a July 1998 Travel Board hearing 
that he was not aware of any back problems prior to service, 
that he had tuberculosis meningitis as a child, that he was 
paralyzed on the right side which cleared up with no ill 
effects, that his crew chief job included strenuous labor, 
and that he first sought post service treatment for his back 
about 4 years before.

On VA orthopedic examination in June 1999, it was reported 
that the veteran had continued to have back symptoms since 
service with surgery performed for herniated nucleus pulposus 
in December 1992, June 1996 and October 1998 with another 
operation scheduled for later in June 1999.  He reported 
serving as a crew chief on a heavy aircraft transporter which 
required frequently performing heavy lifting such as changing 
tires and wheels.  There was a long history of back problems 
starting with an infection of the spine.  

X-rays were reviewed with a radiologist and it was noted that 
the veteran had some facet joint disease at the thoracic 
region and that there was some collapse of the vertebra 
productive of the scoliosis described in other radiological 
examinations.  There was also evidence of previous 
laminectomies that were noted by the absence of bone in the 
MRI.  There were wedging and scoliosis of the vertebrae noted 
with some spondylolisthesis.  The diagnoses were acute and 
chronic back strain secondary to scoliosis and muscle and 
balance of the right side extremities; status post 
laminectomy with persistent pain and radiculopathy; status 
post tuberculous meningitis as a child treated with minimal 
residuals at time of treatment; and scoliosis secondary to 
disease process manifested by collapse of the vertebrae.  

The examiner noted that the back condition was probably 
secondary to a developmental defect at ages 2 to 6.  However, 
this condition became quiescent and the veteran went through 
an essentially normal adolescence although he did have some 
residual muscle weakness and atrophy of the right sided 
musculature of the upper extremities.  This condition with 
the residual muscular imbalance left the veteran with an 
extremely vulnerable spine; however, the disease had been 
quiescent for years before his duties in the service when he 
most probably had to perform heavy lifting and carrying of 
equipment.  These activities caused back pain and at least 
one hospitalization at which time the spinal deformity was 
noted and the veteran was treated for back strain.  

The examiner opined that the veteran's spine was vulnerable 
and that the spine was injured by the arduous nature of 
operational duty.  The chronic symptoms that developed during 
active duty were directly related to the stress of heavy work 
imposed on a spine that had been compromised by an old and 
quiescent disease.  The deformities that had been noted and 
had been seen in recent imaging showed that there was 
encroachment on the foraminal spaces and in the spinal column 
which would account for radiculopathy as well as chronic back 
strain.  


II. Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).

Veterans are presumed to have entered service in sound 
condition as to their health.  38 U.S.C.A. §§ 1111, 1137; 
Bagby v. Derwinski, 1 Vet. App. 225 (1991).  However, under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the presumption 
of soundness may be rebutted by clear and unmistakable 
evidence that an injury or disease existed prior to service.  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim for service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  Alternatively, under 38 C.F.R. § 
3.303(b) (1999), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307 (1999)) and the 
veteran presently has the same condition; or (2) a disease 
manifests itself during service (or during the presumptive 
period) but is not identified until later, there is a showing 
of continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1999).

The Board finds that the instant claim is well grounded.  
That is, the veteran has presented a claim which is 
plausible.  The Board is also satisfied that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a).  In this regard, all available 
medical evidence relative to the veteran's back disability 
has been obtained.  Moreover, the veteran was afforded a VA 
orthopedic examination in June 1999 to include a medical 
etiology opinion regarding disability of the back.  
Accordingly, the Board finds that the duty to assist in the 
development of the veteran's service connection claim has 
been met.  38 U.S.C.A. § 5107(a).

The record shows that scoliosis was first demonstrated by 
diagnostic testing in July 1968 several years after entrance 
into service.  The VA examiner in June 1999 opined that 
scoliosis was a developmental defect that dated from between 
ages 2 and 6.  Although scoliosis was not noted on entry into 
service, the June 1999 VA opinion constitutes clear and 
convincing evidence that rebuts the presumption of soundness.  

VAOPGCPREC 82-90 (July 18, 1990) provides, in pertinent part, 
that it is clear that congenital or developmental defects may 
not be service-connected because they are not diseases or 
injuries under the law.  See, e.g., Thompson v. United 
States, 405 F. 2d 1239 (Ct. Cl. 1969).  In this case, 
scoliosis was a preexisting developmental defect that may not 
be service connected.  It was further cautioned in the GC 
opinion, however, that many such defects could be subject to 
superimposed diseases or injury.  If, during an individual's 
military service, superimposed disease or injury did occur, 
service connection may be warranted for the resultant 
disability.  The October 1996 and June 1999 VA examiner 
opinions establish a clear medical basis to conclude that the 
veteran's currently diagnosed low back arthritis, disc 
disease and strain are superimposed diseases or injuries 
which were incurred during service as a result of the stress 
of the veteran's work activities in service.  There is no 
medical evidence or opinion to the contrary.  Accordingly, 
the preponderance of the evidence supports the veteran's 
claim for these additional disabilities which were 
superimposed upon the preexisting scoliosis.


ORDER

Entitlement to service connection for low back strain, 
arthritis and disc disease is granted.  

Entitlement to service connection for scoliosis is denied.


REMAND

It was noted in the October 1999 joint remand, that the 
veteran was found to have significant decibel losses of the 
left ear in the higher frequencies in the late 1965 
preinduction examination.  Audiology examinations in 1970 and 
1973 showed much-reduced decibel losses in those frequencies.  
Thereafter, decibel losses were recorded which were 
comparable to the preinduction examination on the veteran's 
separation physical examination.  

Based on this evidence, it was determined in the October 1999 
joint motion that there was sufficient medical evidence to 
establish that the appellant's claim for hearing loss of the 
left ear was well grounded.  That determination was affirmed 
by the subsequent order of the Court.  As a well grounded 
claim has been presented, VA has a statutory duty under 38 
U.S.C.A. § 5107(a) to assist the appellant in the development 
of facts pertaining to his claim.  38 C.F.R. § 3.159 (1999); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  In compliance 
with the duty to assist, all available relevant medical 
evidence regarding hearing loss of the left ear since the 
veteran's discharge from service should be obtained.  

A matter of particular significance relative to the duty to 
assist was raised in the joint motion.  It was noted that the 
veteran had testified that a VA audiology examiner in 1996 
had told him that his hearing loss was typical aircraft 
cockpit-type nerve damage.  It was noted that the veteran was 
unable to obtain a statement from the examiner.  It was then 
indicated that the duty to assist the veteran in the 
development of his claim had been violated when VA made no 
attempt to locate this examiner, to verify that she no longer 
worked with VA and/or try to obtain her statement.  

A review of the June 1997 RO hearing transcript shows that it 
was reported that Vickie "Greenstein", M.Ed., an 
audiologist at the VA medical clinic at the Causeway Street 
Clinic in Boston, had told the veteran that his hearing loss 
was a typical example of flight line noise.  This topic was 
revisited during the July 1998 Travel Board hearing.  The 
veteran testified that Vickie "Gruenstein" had examined him 
at Causeway Street and told him that his hearing loss was 
caused by aircraft flight line noise.  (T-9)  When asked 
whether he could obtain a statement from the audiologist if 
the record were left open for 30 days, the veteran indicated 
that he did not think that the VA audiology examiner still 
worked for VA.  The representative then indicated that he had 
checked about a year before, and it was his belief that the 
audiologist in question no longer worked for VA.  (T-25-26).  

The June 1997 hearing examiner had informed the veteran at 
the hearing that the audio examination of record from October 
1996 was performed by Anne Hogan, not Vickie Greenstein.  In 
point of fact, the medical record shows that an October 1996 
VA audiology examination was conducted at the VA clinic at 
Causeway Street by Anne Hogan, M.Ed.  In light of the above, 
the Board has been directed in the joint remand to have the 
RO contact the Causeway Street Clinic and determine whether 
Anne Hogan works for VA.  If not, all information should be 
pursued to a logical conclusion in order to locate Anne 
Hogan.  If Ms. Hogan is located, then she should be requested 
to provide a statement as to the etiology of the veteran's 
left ear hearing loss.  

The duty to assist also includes conducting a thorough and 
contemporaneous examination which takes into consideration 
records of prior medical examinations and treatment.  
Lineberger v. Brown, 5 Vet. App. 367 (1993).  In view of the 
inconsistent audiometric findings during service, it was 
concluded in the joint remand that the Board should have 
obtained an opinion from a medical examiner to determine 
whether and to what extent the veteran's left ear hearing 
loss is related to his military service.  Thus, the veteran 
should be afforded another VA examination with a nexus 
opinion.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should contact the veteran 
through his attorney and obtain the names 
and addresses of all health care 
providers who have treated him for 
hearing loss of the left ear since 
service.  (The veteran has testified that 
he did not have any hearing problems 
prior to service.)  After securing any 
necessary releases, the RO should obtain 
all medical evidence that is not already 
of record.  Thereafter, all records 
should be permanently associated with the 
claims file.  

In addition to the above, the RO should 
contact the Causeway Street VA Clinic and 
determine whether Anne Hogan, M.Ed., who 
conducted the October 1996 VA audiology 
evaluation, currently works for VA.  If 
not, the RO should undertake all 
necessary steps to locate Ms. Hogan.  In 
this regard, all information should be 
pursued to its logical conclusion to 
locate Ms. Hogan.  If Ms. Hogan is 
located, then she should be requested to 
provide a statement as to the etiology of 
the veteran's left ear hearing loss.  All 
appropriate medical evidence should be 
provided to her to enable her to render 
the requested opinion, after 
authorization for same is obtained from 
the veteran through his attorney. 

2.  Following the completion of the above 
development, the veteran should be 
afforded a VA audiology examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination.  All necessary audiological 
testing should be done.  Based on a 
complete review of the medical evidence 
and the current examination, the examiner 
should provide the following medical 
opinions: 

a.  Whether it is indisputable that 
hearing loss of the left ear 
preexisted service.  In particular, 
the examiner should address all of 
the in-service medical evidence to 
include the 1965 preinduction 
examination and the 1970, 1973 and 
1974 examination results in 
formulating an opinion as to whether 
a left ear hearing loss preexisted 
service.  The answer to this 
question should be prefaced using 
the underlined standard of proof.  
The reasons and bases for the 
opinion should be discussed.

b.  If the answer to question "a" 
above is in the affirmative, the 
physician should indicate whether it 
is at least as likely as not that 
there was an increase in severity of 
the preexisting left ear hearing 
loss from the time of entrance into 
service to the time of discharge.  
The answer to this question should 
be formulated using the underlined 
standard of proof.  The reasons and 
bases for the opinion should be 
discussed.

c.  If the answer to question "b" 
above is in the affirmative, the 
physician should note whether it is 
indisputable that the increase in 
severity during service of the 
preexisting left ear hearing loss 
was due to the natural progress of 
the disability?  The underlined word 
which constitutes the standard of 
proof should be used in formulating 
a response.  A discussion of the 
reasons for the opinion would be 
helpful.  The reasons and bases for 
any answer should be discussed in 
full to include a discussion as to 
why the examiner agrees or disagrees 
with any other medical opinion of 
record as to the etiology of the 
veteran's left ear hearing loss.

d.  If it is not determined that the 
veteran's hearing loss indisputably 
preexisted service, is it at least 
as likely as not that the hearing 
loss of the left ear now present had 
its onset in service or is otherwise 
related to service.  The underlined 
standard of proof should be utilized 
in formulating a response, and a 
discussion of the reasons for the 
opinion should be included.

e.  If hearing loss of the left ear 
was not indisputably present prior 
to service and did not have its 
onset in service, when was such 
hearing loss first demonstrated 
postservice.  A discussion of the 
reasons for the opinion should be 
included.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate.  If the examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claim.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case.  If he fails to 
show-up for the examination, the letter 
notifying him of the place, date and time 
of the examination and containing the 
veteran's address should be included in 
the claims folder.  They should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals




 



